In re Joy Nell Rushing, applying for motion for clarification of this Court’s order dated January 13, 1986, 480 So.2d 736; Court of Appeal Third Circuit, No. 85-548; 11th Judicial District Court, Parish of Sabine, No. 36-316-A.
Prior report La.App., 477 So.2d 1320.
Motion granted. Motion for clarification of this Court’s ruling rendered January 13, 1986 in Joy Nell Rushing v. Eugene Frazier, Sr. et al., 480 So.2d 736, is granted. Judgment of Court of Appeal, in 477 So.2d 1320, affirming the district court’s granting of summary judgment is reversed; summary judgment is denied. Judgment of Court of Appeal, in 477 So.2d 1317, reversing the district court’s denial of summary judgment is reversed; judgment of district court is reinstated. Case is remanded to the district court for further proceedings.